Citation Nr: 1101120	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  91-52 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to a higher rating for residuals of contusion, 
mid left back, currently evaluated as 10 percent disabling.  

2.  Entitlement to a higher rating for incomplete paralysis of 
the long thoracic nerve with musculoskeletal pain in the left 
(minor) shoulder, currently evaluated as 10 percent disabling.  

3.  Entitlement to an effective date prior to March 4, 2010, for 
a higher rating for incomplete paralysis of the long thoracic 
nerve with musculoskeletal pain in the left (minor) shoulder.  
 

REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to November 
1989.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from April 1991 and October 2010 Department of Veterans 
Affairs (VA) Regional Office (RO) rating decisions.  The April 
1991 rating decision was the subject of subsequent Board 
decisions, with the most recent one on the merits being an August 
2008 Board decision.  That decision described the earlier 
procedure regarding the issue of a higher rating for residuals of 
left mid back contusion.  That decision was vacated by the United 
States Court of Appeals for Veterans Claims (Court) in June 2009.  
Thereafter, the Board remanded the case to the RO in December 
2009.  

The October 2010 RO rating decision increased the rating for the 
service-connected long thoracic nerve incomplete paralysis to 10 
percent, effective from March 4, 2010.  In November 2010, the 
Veteran filed a notice of disagreement regarding both the 10 
percent rating for the long thoracic nerve incomplete paralysis 
and its effective date.  As a statement of the case has not been 
issued, remand per Manlincon v. West, 12 Vet. App. 238 (1999), is 
required.   

The issues on appeal are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The appeal in this case has been ongoing for a number of years as 
outlined above and in prior Board remands.  Although the Board 
regrets further delay, preliminary review of the record shows 
that the Veteran recently submitted additional evidence to the 
RO/AMC.  Specifically, in November 2010 he submitted copies of 
additional medical reports, including a July 1010 imaging report.  
It does not appear that this report was previously of record; it 
has therefore not been considered by the RO.  The new evidence 
was received at the RO/AMC prior to the claims file being 
transferred to the Board.  In such a case, since the new evidence 
was submitted to the RO/AMC prior to transfer of the claims file 
to the Board, the provisions of 38 C.F.R. § 19.37(a) require that 
the new evidence be reviewed by the RO/AMC and that another 
supplemental statement of the case be issued.  

By rating decision in October 2010, the RO assigned a 10 percent 
rating for the Veteran's service-connected incomplete paralysis 
of his long thoracic nerve with left (minor) shoulder 
musculoskeletal pain, effective from March 4, 2010.  In November 
2010, the Veteran filed a notice of disagreement as to both the 
10 percent rating and the effective date thereof.  Although the 
RO did include discussion of the rating issue in an October 2010 
supplemental statement of the case, the Board believes the 
correct action is to issue a statement of the case since the 
October 2010 rating decision concerned a separate service-
connected disability.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran and 
his representative with a statement of the 
case on the matter of a rating higher than 
10 percent for incomplete paralysis of the 
long thoracic nerve with musculoskeletal 
pain in the left (minor) shoulder, and on 
the matter of an effective date prior to 
March 4, 2010 for a higher rating.  The 
Veteran should be advised of the need to 
file a timely substantive appeal as to 
these issues if he wishes to complete an 
appeal as to these two additional issues. 

2.  The RO should then review the claims 
file, to specifically include all new 
evidence submitted by the Veteran in 
November 2010.  The RO should then 
readjudicate the Veteran's pending claim 
for a higher rating for residuals of mid 
left back contusion.  The Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

After completion of the above, the claims file should be returned 
to the Board for appellate review of all issues which may 
properly be in appellate status at that time. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


